UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 16, 2016 KOPPERS HOLDINGS INC. (Exact name of registrant as specified in its charter) Pennsylvania 1-32737 20-1878963 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 436 Seventh Avenue Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(412) 227-2001 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 16, 2016, Walter W. Turner informed Koppers Holdings Inc. (the “Company”) that he does not plan to stand for re-election to the Company’s Board of Directors. Mr. Turner further indicated that he would serve the remainder of his term as director until the Company’s 2016 Annual Meeting of Shareholders on May 5, 2016. Mr. Turner did not cite any disagreement on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 22, 2016 KOPPERS HOLDINGS INC. By: /s/ Michael J. Zugay Michael J. Zugay Chief Financial Officer
